 

Case 1:19-cv-05960-NRB Document 48 Filed 02/06/20

MEYNER AND LANDIS LLP

R i
EPLY TO ATTORNEYS AT Law

CATHERINE PASTRIKOS KELLY, Esq.
DiREcT DIAL: (973) GO2-3423

CKELLY@MEYNER.COM SUITE 2500
NEWARK, NEW JERSEY O7 102

ONE GATEWAY CENTER

WWW. MEYNER.COM

February 5, 2020
VIA ECF
Hon. Naomi Reice Buchwald
United States Courthouse, Courtroom 21A
500 Pearl St.
New York, New York 10007-1312

Re: Stewart y. Stewart, Case No. 1:19-cv-05960-NRB

Dear Judge Buchwald:

Page 1of1

New York:
100 PARK AVENUE
(6™ FLooR
NEw York, NEW YorK |1OO17

We represent Michele Stewart (“Defendant”) in the above matter. We write a joint letter on
behalf of all parties seeking an extension of a deadline included in the Court’s Order, dated January
30, 2020 (the “Order’”). In the Order, the Court stated that by February 6, 2020, the parties must:

separately file letters setting forth a numbered list of any discovery issues that remain
unresolved after the parties have “in good faith conferred or attempted to confer with
the person or party failing to make disclosure of discovery in an effort to obtain it

without court action.” Fed. R. Civ. P. 37(a)(1)[.]

The parties have talked and made progress on their discovery disputes and have narrowed the

the extent necessary, on Monday to narrow them even further. Accordingly, the parties respectfully

relevant discovery issues. The parties plan to further discuss the discovery issues tomorrow and, to Loattcecfiee
tect

discovery issues from February 6, 2020 to Tuesday, February 11, 2020.

request that the Court extend the deadline in the Order to file letters setting L. igs’ if

We thank the Court for its consideration.

Respectfully submitted,

eg”

a/c/2

MEYNER AND LANDIS LLP

Catherine Pactuhos Kelly

Catherine Pastrikos Kelly (CP3300)

cc: Plaintiff's counsel (via ECF)
